       Case 3:20-cv-00183-KHJ-LGI Document 25 Filed 08/13/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


FANNIE MARIE HAWKINS                                                               PLAINTIFF


V.                                            CIVIL ACTION NO. 3:20-CV-183-KHJ-LGI


ANDREW SAUL,                                                                    DEFENDANT
COMMISSIONER OF SOCIAL SECURITY


              ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is the Report and Recommendation (“Report”) of United

States Magistrate Judge LaKeysha Greer Isaac. [23]. For the reasons stated, the

Court adopts this Report’s findings and the recommendation of the Magistrate.

I.     Facts and Procedural History

       Plaintiff Fannie Marie Hawkins applied for disability insurance benefits with

the Social Security Administration in June 2017, alleging her disability started on

March 24, 2017. [23] at 1. She claims she suffers from “multiple conditions

including unspecified back, shoulder, knee, and right foot problems; nerve damage

in the left hand and shoulder; migraine headaches; arthritis; diabetes; high blood

pressure; and asthma.” Id. Applying the five-step sequential evaluation,1 the




1, These steps are: (1) Is plaintiff engaged in substantial gainful activity? (2) Does plaintiff
have a severe impairment? (3) Does plaintiff's impairment(s) (or combination thereof) meet
or equal an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? (4) Can
plaintiff return to prior relevant work? (5) Is there any work in the national economy that
plaintiff can perform? C.F.R. § 404.1520; see also McQueen v. Apfel, 168 F.3d 152, 154 (5th
Cir. 1999).
      Case 3:20-cv-00183-KHJ-LGI Document 25 Filed 08/13/21 Page 2 of 6




Administrative Law Judge (“ALJ”) determined Hawkins retained the capacity to

perform light work and denied her petition. Id. at 2-3.

      Hawkins appealed, arguing the ALJ committed two errors. First, she

contends the ALJ did not properly consider the limiting effects of her migraines in

determining residual functional capacity. Id. at 3. Second, she claims the ALJ

disregarded the medical experts’ opinions and substituted his own lay opinion. Id.

The Magistrate addressed both arguments.

      The Magistrate first found “the ALJ’s non-severity finding is substantially

supported by the evidence.” Id. at 6. As discussed in the Report, during the 16-

month period after Hawkin’s alleged onset of disability, she sought medical care for

her migraines only seven times, and the sole or primary reason for most of those

visits did not include migraines. Id. at 6-7. Hawkins admitted during the

administrative hearing “that medication, heating pads, and ice packs help alleviate

her symptoms.” Id. at 7. The Magistrate found that “[d]espite [Hawkins]’s testimony

that she experiences migraines nearly every day, the record does not establish that

she reported experiencing them to the extent alleged after her injections ceased.” Id.

at 8. The Magistrate also reports that, though Hawkins argues the ALJ ignored “the

limiting effects and vocational significance of her migraine headaches,” she presents

no physician of record supporting such limitations. Id. at 9.

      As to whether the ALJ relied on his own opinion rather than medical

opinions, the Magistrate held, “what Plaintiff ‘characterizes as the ALJ substituting

[his] opinion is actually the ALJ properly interpreting the medical evidence to



                                          2
      Case 3:20-cv-00183-KHJ-LGI Document 25 Filed 08/13/21 Page 3 of 6




determine [her] capacity for work.’” Id. (quoting Taylor v. Astrue, 706 F.3d 600, 603

(5th Cir. 2012)). She found that “[t]he ALJ properly considered the physician

opinions of record and credited the limitations that were the most persuasive and

consistent with the record as a whole.” Id. at 12. The ALJ, the Magistrate held,

accounted for other evidence in the record by reducing the lifting limitations from

medium work (as recommended by the state agency consultants) to light work. Id.

The Magistrate states the ALJ correctly discounted the severity of limitations

Hawkins alleged and her physician because “[n]o medically acceptable clinical or

laboratory diagnostic techniques” established their existence. Id. She also noted

that Hawkins herself rated her migraine pain before medication as a five out of ten

on the pain scale. Id. Based on these findings, the Magistrate found no cause for

reversal of the ALJ’s decision.

      The Magistrate recommended the Court affirm the ALJ’s conclusions.

Hawkins timely objected to the Magistrate’s Report. [24].

II.   Standard

      The Court reviews de novo the portions of the Magistrate’s Report to which

Hawkins objects, 28 U.S.C. § 636(b)(1), while the remaining portions are subject to a

“clearly erroneous, abuse of discretion and contrary to law” standard of review.

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989). The Court, however, is

not “required to reiterate the findings and conclusions of the magistrate judge.”

Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993) (citing Nettles v. Wainwright,

677 F.2d 404, 406-07 (5th Cir. Unit B 1982)). The Court need not consider



                                          3
       Case 3:20-cv-00183-KHJ-LGI Document 25 Filed 08/13/21 Page 4 of 6




“[f]rivolous, conclusive or general objections.” Battle v. U.S. Parole Comm’n, 834

F.2d 419, 421 (5th Cir. 1987) (quoting Nettles, 677 F.2d at 410 n.8). Further, “issues

raised for the first time in objections to the report of a magistrate judge are not

properly before the district judge.” Finley v. Johnson, 243 F.3d 215, 219 n.3 (5th Cir.

2001) (citing United States v. Armstrong, 951 F.2d 626, 630 (5th Cir. 1992)).

       This Court limits its review of social security appeals to two basic inquiries:

“(1) whether this is substantial evidence in the record to support the [ALJ’s]

decision; and (2) whether the decision comports with relevant legal standards.”

Brock v. Chater, 84 F.3d 726, 728 (5th Cir. 1996) (citing Carrier v. Sullivan, 944

F.2d 243, 245 (5th Cir. 1991)).

III.   Discussion

       Hawkins first objects to the Magistrate’s finding that her migraines were

managed with treatment and that the evidence therefore supported the ALJ’s non-

severity designation. [24] at 1-2.2 An impairment is “‘not severe’ when medical and

other evidence establish only a slight abnormality or a combination of abnormalities

that would have no more than a minimal effect on an individual’s ability to work.”

§ 20 C.F.R. 416.921. Hawkins claims her migraines were severe because she cannot

afford injections to manage them and that, while medication, heating pads, and ice

packs help alleviate them, they do not cure her migraine headaches. Id. at 1.

Notably, however, she does not dispute the Magistrate’s finding that she only

complained of migraines to medical providers seven times in the 16-month period


2Hawkins numbers the pages of her Objections beginning with “0.” The Court follows her
numbering in its citations.

                                           4
      Case 3:20-cv-00183-KHJ-LGI Document 25 Filed 08/13/21 Page 5 of 6




after her disability onset date (far less than the 20 days a month as she claims she

has migraines) or that the primary basis for most of these consultations did not

include migraines. She also does not dispute that she rated her pain only as a five

out of ten before treatment with medication, heating pads, and ice packs, or the

Magistrate’s finding that no physician on record supports the alleged limiting

effects and vocational significance of her migraines. Id. at 7, 9, 12. Finding the

evidence does not establish the migraines had more than a minimal effect on her

ability to work, the Court therefore overrules Hawkins’ Objection and finds

substantial evidence supports the ALJ’s ruling.

      Hawkins next objects to the Magistrate’s finding that the ALJ’s analysis was

well reasoned and argues “the ALJ’s residual functional capacity determination

consists of speculation.” [24] at 3. In reviewing the ALJ’s reasoning, this Court

agrees with the Magistrate. The ALJ specifically points to the record evidence that

he weighed in making his determination. [23] at 10-11. He first found the opinions

of the state agency consultant “somewhat persuasive” but mitigated their suggested

restriction of “medium work” to “light work” given the ongoing spinal issues with

radiculopathy reflected by the record. Id. The ALJ then considered the opinion of

Hawkins’ primary care physician, finding him unpersuasive and listing specific

internal consistencies of his records that cast doubt on the credibility of his opinion.

Id. at 11. The ALJ based his analysis on the evidence before him. Hawkins

mistakenly believes that the ALJ must wholesale adopt one medical expert’s

opinion or another, without weighing the opinion against other evidence in the



                                           5
         Case 3:20-cv-00183-KHJ-LGI Document 25 Filed 08/13/21 Page 6 of 6




record. But the ALJ is entitled to “determine[] the weight to be accorded to evidence

and makes credibility determinations” and “to accept any part of an expert’s

testimony or reject it completely.” Mendoza v. Marine Personnel Co., Inc., 46 F.3d

498, 500-01 (5th Cir. 1995) (citations omitted). The Court overrules Hawkins’

Objections [24].

IV.      Conclusion

         After review of the record, the Court, being fully advised in the premises,

findings that the Report and Recommendation is neither clearly erroneous nor

contrary to law and should be adopted as the opinion of the Court.

         IT IS, THEREFORE, ORDERED AND ADJUDGED that the Report and

Recommendation [23] of United States Magistrate Judge LaKeysha Greer Isaac,

entered in this cause should be, and the same is, adopted as the findings of this

Court.

         IT IS, FURTHER, ORDERED AND ADJUDGED that this case is

DISMISSED WITH PREJUDICE.

         A separate Final Judgment will issue this day.

         SO ORDERED, this the 13th day of August, 2021.

                                                 s/ Kristi H. Johnson
                                                 UNITED STATES DISTRICT JUDGE




                                             6
